Citation Nr: 0833469	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a chronic kidney 
condition.

4.  Entitlement to service connection for vision problems.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service in the U.S. Air Force from 
October 1964 to October 1968, all of which was served within 
the Continental United States (CONUS).  His primary military 
occupational specialty (MOS) was as a metal process 
specialist and combination welder.  He has otherwise 
described himself in-service as an equipment operator.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the above Department of Veterans' 
Affairs (VA) Regional Office (RO).

Service connection is in effect for allergic rhinitis for 
which a noncompensable rating is assigned.

During the course of the current appeal, the veteran sought 
and, after VA examination, the VARO denied entitlement to an 
increased evaluation in excess of zero percent for his 
allergic rhinitis  However, he has not perfected an appeal 
thereon, and the issue is not part of the current 
consideration by the Board. 

The veteran provided testimony before the undersigned Acting 
Veterans Law Judge on Travel Board at the VARO in July 2008; 
a transcript is of record.  [Tr.]


FINDINGS OF FACT

1.  The competent and probative evidence does not show that 
the veteran's diabetes mellitus, type II, developed in or for 
decades after service, and is unrelated to anything in or of 
service origin.

2.  The competent and probative evidence does not show that 
the veteran's hypertension developed in service or until 
years thereafter and is unrelated to anything in or of 
service origin.

3.  The competent and probative evidence does not show that 
the veteran has a kidney disorder which was present in 
service or is otherwise attributable thereto.

4.  The competent and probative evidence does not show that 
the veteran has an acquired visual disability which was in 
any way attributable to service or any symptoms or incident 
therein.


CONCLUSIONS OF LAW

1  Diabetes mellitus, Type II was not incurred in or 
aggravated by service, is not due to anything of service 
origin, and may not be presumed to be of service origin  38 
U.S.C.A. §§ 1110, 1116, 1131, 1137, 1153, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, is not due to anything of service origin, and may 
not be presumed to be of service origin  38 U.S.C.A. §§ 1110, 
1131, 1137, 1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  The veteran does not have a kidney condition that is of 
service origin.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  Vision problems were not incurred in or aggravated by 
service and are not attributable to anything else of service 
origin.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310 (2007).
.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices since his claim was 
filed in April 2004, all of which informed him of all 
pertinent requirements for supporting his claims.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
He has also provided sworn testimony in his case.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  A specific Dingess letter was sent to him 
in March 2006.  Moreover, the claimant has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Criteria 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In addition, service connection for certain specified 
disabilities such as essential hypertension, diabetes 
mellitus, etc., may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Hypertension, standing alone and not the result of diabetes-
induced renal disease, i.e., essential hypertension, is not 
found among the complications of diabetes mellitus.  Flynn v. 
Brown, 6 Vet. App. 500, 506 (1994).  Hypertension is a common 
complication of polycythemia.  60 Fed.Reg. 49227 (September 
22, 1995).  There are two notes to Diagnostic Code 7101, 
which sets forth the criteria for the evaluation of service-
connected hypertensive cardiovascular disease and in the 
first note it is stated that "[f]or purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm."

Congenital or developmental defects to include refractive 
error of the eyes, as such are not diseases or injuries 
within the meaning of the applicable legislation and are not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein.  See also VAOPGCPREC 82-90.  However, the VA General 
Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  Id.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
various diseases shall be service-connected under 38 C.F.R. § 
3.307.  Absent affirmative evidence to the contrary, there is 
a presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975). 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The veteran, as a layman, is not competent to give an opinion 
as to whether a clinical sign or laboratory finding 
constitutes a disease or disability, or is the manifestation 
of such, for VA compensation purposes.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein)..

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

Factual Background and Analysis

This veteran served during the Vietnam Era, but he did not 
serve in Vietnam, served his entire duty CONUS, and it is not 
claimed otherwise.

There are very few service treatment records in the file, but 
it is neither suggested nor shown that any additional records 
may be otherwise available.  On the entrance examination in 
October 1964, the veteran's blood pressure was 170/60.  
Vision was 20/20, bilaterally.  

The veteran was seen in October 1966 with complaints relating 
to sneezing, rhinorrhea and nasal symptoms and "typical 
allergic nasal and eye symptoms".  He had been working as a 
groundskeeper, cutting grass, etc. and this had aggravated 
his underlying problems.  After testing, he was found to be 
allergic to grasses, etc., for which a change of duty was 
recommended and serial injections were instituted.

On a test for occupation health purposes, dated in December 
1966, his eyes were described as normal.  Blood pressure was 
120/80.  Because it was for the stated purposes, blood tests 
were undertaken including lead in blood and coproporphyrin, 
both of which were negative.  On another occupational health 
examination in May 1967, blood pressure was 116/68.  
Laboratory tests were again normal.  On still another 
occupational health examination in May 1968, his eyes were 
normal and blood pressure was 132/90; blood studies were 
normal.  A laboratory report from July 1968 noted on 
urinalysis that he had 1+ albumin, and many mucus threads in 
his urine; occult blood was negative; a notation is shown of 
"blood in urine" but with an arrow pointing to "negative".  
In August 1968, he complained of sinus headaches with 
congestion.

On his separation examination in September 1968, all systems 
were normal and blood pressure was 124/78.  Visual acuity was 
20/20.  He was noted to have had occasional episodes of hay 
fever since 1966 which responded to treatment and were 
without complications or sequelae.

When the veteran filed his initial claim for service 
connection in 2004, he cited having been treated by Dr. S.R. 
for Type II diabetes mellitus, hypertension and a kidney 
condition from 2001 to present; and that he had had an 
allergy condition and vision problems in 1966 as demonstrated 
in service treatment records.

Clinical records were obtained from several private care-
givers commencing in the 2000's, including Dr. S.R., 
documenting various current disabilities including diabetes 
mellitus, Type II; hypertension for which he was being given 
medication; and refractive errors of the eyes for which he 
was given prescription glasses. 

One clinical notation in November 2001 was that he had a 
history of flash burns and blunt trauma from a fist in one 
eye.  Examination confirmed the presence of an old 
chorioretinal scar inferior to the macula in that eye, as 
well as signs of arcus senilis in both eyes.  

In November 2002, specialized testing was done on his eyes 
which confirmed the presence of residuals of retinal scars as 
a result of probable old inflammatory process.  The findings 
were now said to be stable.  

In November 2003, he complained of blurry vision and although 
he had diabetes there was no sign of retinopathy.  Suggested 
refraction measurements were noted.

Comprehensive metabolic laboratory testing in April 2004 
showed glucose levels of 109 which was characterized as high 
given the norm of 65-95 mg/DL; a urea nitrogen (BUN) rate of 
36 which was also high compared to the norm of 7-25 mg/DL; 
and elevated creatinine of 1.9 (normal 05-1.4 mg/DL).  There 
was a singular notation that "hemoglobin Alc" was high at 
7. based on % of total.   Another panel showed BUN of 33 and 
creatinine of 1.9.  His blood pressure in March 2002 was 
140/90 and 128/88; in October 2003 was 140/90; in January 
2004 was 138/80; in April 2004, 140/92; and in July 2004, 
132/80.  Private clinical reports from September 2004 showed 
blood pressure of 118/90.  Primary diagnosis was diabetes 
mellitus.

A VA examination was undertaken in November 2004, the 
complete report from which is of record.  Other than symptoms 
associated with his diagnosed perennial allergic rhinitis, 
there were neither complaints nor clinical findings of the 
other herein claimed disabilities.  The veteran reported that 
he had worked for 17 years in maintenance for a hospital.

A VA examination was undertaken in September 2005, primarily 
relating to his respiratory complaints, the complete report 
for which is in the file.  His blood pressure was 189/88.  

At the hearing before the undersigned Acting Veterans Law 
Judge at the VARO in July 2008, the veteran testified that in 
service, he had symptoms of dry mouth, dizziness and vision 
problems which he felt were diabetic symptoms.  Tr. at 3-4.  
He indicated that his diagnosis(es) was probably in 1971-1972 
after he had become unconscious at work and it was thought 
that he had either diabetes or hypertension, eventually 
diagnosing the latter.  Tr. at 4, 6-7, 9-10.  He did not 
recall that he had been diagnosed with diabetes or even a 
borderline case in service, although when playing ball, 
sometimes he would get dizzy and have to sit down.  Tr. at 5.  

He said that he now had bad vision, had to wear diabetic 
shoes for the foot numbness and had to take insulin.  Tr. at 
5.  He thought he was diagnosed with diabetes in the late 
1970's.  Tr. at 8.  He reported that he had had the dizziness 
symptoms in service and he knew that he had elevated blood 
pressure but it fluctuated up and down.  Tr. at. 8.  On 
inquiry, the veteran recalled that he had been told on 
several occasions in service that his blood pressure was 
elevated.  Tr. at 11.  

As for kidney problems, he said the symptoms involved 
frequent urination, which he thought was unusual for someone 
as young as he was in service, but he did not get care or go 
to sick call.  Tr. at 11-12.  He said he had not learned that 
he had kidney damage until he was diagnosed as a diabetic and 
was told he could not take certain medications; however, he 
reported that he had not been actually diagnosed with any 
specific kidney disorder.  Tr. a 12-14.  

As for his visual problems, the veteran testified that he had 
trouble with focus in service but did not require glasses.  
Tr. at 14.  He said that he had been driving heavy equipment 
and thought he got something in his eye(s) while in service.  
Tr. at 15-16.  He thought he recalled them washing the eye(s) 
out.  Tr. at 16, 17-18.  His vision had deteriorated since 
then and in addition to the retinal scarring which was 
diagnosed later as well, he now wears glasses, having first 
had a prescription in the early 1980's when he got triple 
bifocals.  Tr. at 16-17, 18-19.  He said that they routinely 
check to make sure he has no visual problems due to his 
diabetes.  Tr. at 19.  The veteran confirmed that he was 
CONUS throughout his service, and that he had identified all 
available records which might assist his claim.  Tr. at 19-
20.

In assessing the veteran's claim, the Board has reviewed all 
of the aggregate evidence.  He argues that he developed 
symptoms including dizziness in service which were 
attributable to hypertension or diabetes.  And while there is 
no clinical evidence of dizziness in service records, it is 
entirely possible that, as he has alleged, when playing ball, 
he did get dizzy and had to sit down.  That is not 
necessarily indicative of any acquired disease process or 
other than an acute and innocent isolated anomaly of a 
situational nature.

Moreover, there is no objective evidence or medical opinion 
to show that these symptoms, if any, were reflective of any 
disease including diabetes or hypertension.  There is no sign 
that either disorder was present for a number of years after 
separation from service and no medical opinion that either is 
attributable to service on any premise.  On a single occasion 
in service, the veteran's blood pressure was 132/90, which is 
borderline and not essential hypertension under defined 
standards cited above.  On all other occasions, before and 
after that reading, it was entirely normal.  More importantly 
there is no evidence of essential hypertension in service or 
for years thereafter, and no qualified opinion to that 
effect.  The veteran argues that he was dizzy and had other 
symptoms in service which he attributes to either diabetes or 
hypertension.  He is entitled to make observations but he is 
not qualified to either diagnose or provide a nexus opinion 
and no one, including any medical expert has rendered such an 
opinion in either instance.

The veteran argues that he had urinary frequency in service 
and this must have been the precursor of his current kidney 
disorder.  Urinary frequency or any other so-called urinary 
tract/kidney symptoms were not shown in service records, but 
it is entirely possible that acute symptoms such as frequency 
may have been present for any number of reasons.  However, 
even if an accurate remembrance by the veteran, it would not 
necessarily have been reflective of an acquired or chronic 
problem and certainly did not demonstrate chronic kidney 
disease.  In fact, to date the veteran has not been diagnosed 
as having chronic kidney disease, but rather has only been 
cautioned not to take some diabetes medications due to the 
friability of his kidney-related laboratory findings (e.g. 
elevated ceatinine).  

As for his visual symptoms, the single entry in service of 
anything remotely touching on his eyes was incidentally noted 
as part of an investigation into his allergic rhinitis.  At 
that time, he had some itchiness and classic eye (as well as 
other) symptoms which were not considered significant, 
cleared with treatment for the allergies, and were without 
chronic residuals in or since service.  His visual acuity 
throughout service was entirely normal.  In fact, as he had 
acknowledged, it was not until years after service that he 
required his first pair of refractive prescription glasses.  

He had also endeavored to establish that his work in service 
caused dirt and debris to fly up and hit his eyes and that 
this caused eye injury.  There is nothing whatsoever in 
service to corroborate this assertion, and certainly no 
demonstrated visual impairment.  Moreover, while it is true 
that he now has evidence of old retinal scarring, this was 
not shown for  many years after service, and in any event, he 
has provided a litany of post-service possibilities for that 
including some else's fist in the eye and flash burns.  

As for other eye findings, since the early 2000's, he has 
shown signs of arcus senilis.  Arcus senilis is a white or 
gray opaque ring in the corneal margin, present at birth, or 
appearing later in life, and becoming quite frequent in those 
over 50, resulting from cholesterol deposits in or hyalinosis 
of the corneal stroma, which may be associated with ocular 
defects or with familial hyperlipidemia.  Grey v. Brown, No. 
94-1008, slip op. at 2 (U.S. Vet. App.).  There is no basis 
for finding that this is in any way due to service including 
in-service trauma, nor that this was present in-service or 
for decades thereafter, or reflective of in-service 
aggravation of anything including refractive errors.

The Board appreciates the veteran's cooperation in providing 
what documentation is available, and in his observations and 
candid testimony as to his disabilities.  His sincerity is 
not questioned.  However, with regard to all four of the 
veteran's claimed disabilities, the evidence is not equivocal 
and a reasonable doubt is not raised to be resolved in his 
favor.  Service connection is denied for diabetes mellitus, 
hypertension, kidney and visual disabilities.


ORDER

Service connection for diabetes mellitus, Type II is denied.

Service connection for hypertension is denied.

Service connection for a chronic kidney condition is denied.

Service connection for vision problems is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


